FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 BLANCA ARGELIA ARIAS,                              No. 19-55803
 individually and on behalf of herself
 and others similarly situated,                       D.C. No.
                    Plaintiff-Appellee,            2:18-cv-08818-
                                                      RGK-JPR
                      v.

 RESIDENCE INN BY MARRIOTT, a                         OPINION
 Delaware limited liability company;
 MARRIOTT INTERNATIONAL, INC., a
 Delaware corporation,
              Defendants-Appellants.

         Appeal from the United States District Court
            for the Central District of California
         R. Gary Klausner, District Judge, Presiding

            Argued and Submitted August 13, 2019
                    Pasadena, California

                     Filed September 3, 2019

    Before: Consuelo M. Callahan, D. Michael Fisher, *
           and Morgan Christen, Circuit Judges.

                   Opinion by Judge Callahan

    *
      The Honorable D. Michael Fisher, United States Circuit Judge for
the U.S. Court of Appeals for the Third Circuit, sitting by designation.
2           ARIAS V. RESIDENCE INN BY MARRIOTT

                          SUMMARY **


    Class Action Fairness Act / Amount in Controversy

    The panel vacated the district court’s order sua sponte
remanding to state court a putative class action brought by
employees against Residence Inn by Marriott, which had
been removed to federal court under the Class Action
Fairness Act.

    The panel held that when a notice of removal plausibly
alleges a basis for federal court jurisdiction, a district court
may not remand the case back to state court without first
giving the defendant an opportunity to show by a
preponderance of the evidence that the jurisdictional
requirements were satisfied. Marriott’s notice of removal
alleged that the amount in controversy requirement was
satisfied, and the district court did not conclude that
Marriott’s allegations were implausible. The panel held that
by remanding the case to state court sua sponte, the district
court deprived Marriott of a fair opportunity to submit proof.
The panel concluded that this error warranted vacatur of the
remand order.

    The panel held that when a defendant’s allegations of
removal jurisdiction are challenged, the defendant’s
showing on the amount in controversy may rely on
reasonable assumptions. The panel held that Marriott’s
notice of removal included personnel and payroll data, and
with that data, Marriott estimated the amount-in-controversy

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
          ARIAS V. RESIDENCE INN BY MARRIOTT                 3

by making assumptions that were plausible and may prove
to be reasonable in light of allegations in the complaint. The
panel held that on remand Marriott must show that its
estimated amount in controversy relied on reasonable
assumptions.

    The panel held that when a statute or contract provides
for the recovery of attorneys’ fees, prospective attorneys’
fees must be included in the assessment of the amount in
controversy.

    The panel rejected plaintiff’s contention that the position
taken by Marriott in its summary judgment motion in state
court – that plaintiff’s claims are barred by a release from a
prior class action settlement – defeated federal court
jurisdiction.

    The panel remanded on an open record for the district
court to permit the parties to submit evidence and arguments
on the amount in controversy.


                         COUNSEL

Brian P. Long (argued), Seyfarth Shaw LLP, Los Angeles,
California; William Dritsas, Seyfarth Shaw LLP, San
Francisco, California; for Defendants-Appellants.

Samvel Gashgian (argued) and Ramin R. Younessi, Law
Offices of Ramin R. Younessi, Los Angeles, California, for
Plaintiff-Appellee.
4           ARIAS V. RESIDENCE INN BY MARRIOTT

                              OPINION

CALLAHAN, Circuit Judge:

    Blanca Arias filed a putative class action against
Residence Inn by Marriott, LLC and Marriott International,
Inc. (“Marriott”) in California superior court, alleging that
Marriott failed to compensate its employees for wages and
missed meal breaks and failed to issue accurate itemized
wage statements. Marriott removed the action to federal
court alleging diversity jurisdiction under the Class Action
Fairness Act (“CAFA”). The district court sua sponte
remanded the case back to state court, and Marriott appeals.

    In some of our early cases interpreting CAFA, we
adopted legal standards that were influenced by a general
“presumption against federal jurisdiction.” See Lowdermilk
v. U.S. Bank Nat’l Ass’n, 479 F.3d 994, 999 (9th Cir. 2007).
The Supreme Court has made clear that regardless of
whether such a presumption exists in run-of-the-mill
diversity cases, “no antiremoval presumption attends cases
invoking CAFA.” Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S. Ct. 547, 554 (2014). Because some
remnants of our former antiremoval presumption seem to
persist, 1 we reaffirm three principles that apply in CAFA
removal cases. First, a removing defendant’s notice of
removal “need not contain evidentiary submissions” but
only plausible allegations of the jurisdictional elements.
Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197

    1
      A recent example of this persistence is reflected in a district court
decision we reversed in Ehrman v. Cox Communications Inc., No. 19-
55658, 2019 WL 3720013 (9th Cir. Aug. 8, 2019). See id. at *3
(“Because ‘no antiremoval presumption attends cases invoking CAFA,’
Dart Cherokee, 135 S. Ct. at 554, courts should be especially reluctant
to sua sponte challenge a defendant’s allegations of citizenship.”).
           ARIAS V. RESIDENCE INN BY MARRIOTT                     5

(9th Cir. 2015). Second, when a defendant’s allegations of
removal jurisdiction are challenged, the defendant’s
showing on the amount in controversy may rely on
reasonable assumptions. See id. at 1197–99. Third, when a
statute or contract provides for the recovery of attorneys’
fees, prospective attorneys’ fees must be included in the
assessment of the amount in controversy. Fritsch v. Swift
Transp. Co. of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018).
We vacate the district court’s order remanding the action to
state court, and we remand for further proceedings to allow
the parties to present evidence and argument on the amount
in controversy.

                                 I.

     Arias works for defendant Residence Inn by Marriott,
LLC in Los Angeles, California. On August 23, 2018, Arias
filed a putative class action in state court against Marriott
alleging that Marriott failed to pay wages, provide rest
breaks, and provide itemized wage statements, all in
violation of state wage and hour laws. Arias seeks
certification of a class of all employees of Marriott “who
were subjected to individual wage and hour violations,
during the period within four years from the filing of th[e]
Complaint and continuing through trial.” In addition to
compensatory damages, Arias seeks civil penalties under the
California Private Attorney General Act, disgorgement of
“ill-gotten gains” under California’s Unfair Competition
Law, and attorneys’ fees.

   On October 12, 2018, Marriott removed the case to
federal district court, invoking CAFA jurisdiction. 2

    2
      The removal statute requires that a notice of removal be filed
within 30 days after the defendant is served with the complaint.
6           ARIAS V. RESIDENCE INN BY MARRIOTT

Specifically, Marriott alleged that the district court had
original jurisdiction over the matter because the class action
satisfied CAFA’s requirements of minimum diversity (any
member of the class is a citizen of a state different from any
defendant), class size (at least 100), and amount in
controversy (exceeding $5,000,000).            See 28 U.S.C.
§ 1332(d)(2), (d)(5)(B). To show minimum diversity,
Marriott alleged that it is a citizen of Maryland and Delaware
and it relied on the allegation in the complaint that Arias is a
citizen of California. To satisfy the class size requirement,
Marriott provided a declaration from a human resources
officer stating that Marriott employed at least 2193
nonexempt employees during the period identified in the
complaint.

    To satisfy the amount-in-controversy requirement,
Marriott relied on a combination of the complaint’s
definition of the class, Marriott’s employee data (e.g.,
number of nonexempt employees, hourly rate of pay, and
number of workweeks worked by putative class members),
and assumptions about the frequency of the violations
alleged in the complaint. Based on its assumptions and
calculations, Marriott alleged a potential amount in
controversy exceeding $15 million with its most
“conservative estimate” totaling over $5.5 million,
excluding attorneys’ fees (which Marriott alleged should be
included in the calculation). Marriott’s calculation in its
notice of removal breaks down as follows:




28 U.S.C. § 1446(b). Marriott alleged that its notice of removal was
timely because Marriott was served with the complaint on September 12,
2018.
          ARIAS V. RESIDENCE INN BY MARRIOTT              7

    Unpaid Overtime. Marriott cited Arias’s allegation that
Marriott “routinely” failed to pay its employees overtime
wages. Using an assumption of 30 minutes per week
(6 minutes per day) of unpaid overtime wages, Marriott
calculated an amount in controversy for this claim of
$1,617,017.70. Marriott suggested that, based on the
allegations in the complaint, an assumed violation rate of
60 minutes per week would be reasonable and would double
the estimated amount in controversy for unpaid overtime.

    Rest Break Premiums. Marriott cited Arias’s allegation
that Marriott failed to provide employees with uninterrupted
rest periods and failed to compensate employees for missed
rest periods. In Marriott’s most conservative estimate, it
assumed a denial of one rest break per week and calculated
an amount in controversy for this claim of $2,155,493.
Marriott also suggested that assuming three missed rest
periods per week would also be “conservative” and would
yield an amount in controversy of $6,466,480 “in potential
damages for penalties alone.” Marriott also suggested that
the complaint could reasonably be interpreted as seeking one
rest period premium per day, in which case the amount in
controversy for this claim alone would be over $10 million.

    Wage Statement Penalties. Marriott cited Arias’s
allegation that Marriott failed to provide employees timely
and accurate wage statements and that none of the paystubs
actually given to employees complied with the Labor Code.
Based on the penalties provided by statute, Marriott
calculated an amount in controversy for this claim of
$1,788,150.
8                 ARIAS V. RESIDENCE INN BY MARRIOTT

    Attorneys’ Fees. Marriott argued that a reasonable
estimate of attorneys’ fees likely to be recovered should be
included in the estimate of the amount in controversy. It
argued that 25 percent of the amount of estimated damages
should be added to the amount in controversy to account for
attorneys’ fees.
              Table 1. Marriott’s Estimate of Amount in Controversy
                          em k




                                                                ts
                                   s




                                                                                       % h
                                m
                       Pr rea




                                                                                                es
                                 e




                                                             en




                                                                                     25 wi t
                       O aid




                                                     St age




                                                                             al
                              m




                              iu




                                                                                             fe
                                                           m
                             B




                                                                           ot
                           rti
                          np




                                                                                           l
                                                       W
                                                       ate




                                                                                        ta
                          st




                                                                        bt
                        ve
                        U




                       Re




                                                                                     To
                                                                     Su
“Conservative”
                   $ 1,617,018   $ 2,155,493    $ 1,788,150   $ 5,560,661         $ 6,950,826
Estimate
Higher Estimate    $ 3,234,035   $ 10,777,466   $ 1,788,150   $ 15,799,651        $ 19,749,564       -




    One month after Marriott filed the notice of removal, the
district court issued an order sua sponte remanding the case
to state court.       The district court found Marriott’s
calculations of the amount in controversy “unpersuasive,”
concluding that the calculations rested on speculation and
conjecture. The court faulted Marriott for not offering
evidentiary support for its assumptions of violation rates and
reasoned that “[e]qually valid assumptions could be made
that result in damages that are less than the requisite
$5,000,000 amount in controversy.” The court also
concluded that “prospective attorneys’ fees are too
speculative” to be included in the amount in controversy.
The court thus concluded that Marriott “failed to satisfy [its]
burden that the amount in controversy meets the
jurisdictional requirement.”
          ARIAS V. RESIDENCE INN BY MARRIOTT                9

    The parties report that since the district court’s remand
order, litigation has gone forward in the state court.
According to the parties, on July 18, 2019, Marriott filed a
motion for summary judgment, arguing that a release from a
related class action settlement bars all of Arias’s claims.

   Marriott timely filed a petition for permission to appeal
under 28 U.S.C. § 1453(c)(1), which we granted.

                             II.

    “We review remand orders in CAFA cases de novo.”
Fritsch, 899 F.3d at 792.

    “Congress designed the terms of CAFA specifically to
permit a defendant to remove certain class or mass actions
into federal court. 28 U.S.C. § 1332(d). Congress intended
CAFA to be interpreted expansively.” Ibarra, 775 F.3d
at 1197. As in Ibarra, the parties here “do not contest
CAFA’s jurisdictional requirements of minimum diversity
and class numerosity on appeal; the sole dispute is whether
CAFA’s requirement that the amount in controversy exceed
$5 million is met here.” Id. at 1196–97.

    Marriott raises several challenges to the district court’s
remand order. First, Marriott argues the district court
imposed an erroneous burden of proof by sua sponte
remanding the case to state court without allowing Marriott
an opportunity to support its allegations with evidence.
Second, Marriott argues the district court erred in
disallowing Marriott’s use of assumed violation rates in its
estimate of the amount in controversy. Third, it argues the
district court erred by “refusing to consider prospective
attorneys’ fees in the amount in controversy.”
10        ARIAS V. RESIDENCE INN BY MARRIOTT

                             A.

    We agree with Marriott that when a notice of removal
plausibly alleges a basis for federal court jurisdiction, a
district court may not remand the case back to state court
without first giving the defendant an opportunity to show by
a preponderance of the evidence that the jurisdictional
requirements are satisfied.

    “[W]hen a defendant seeks federal-court adjudication,
the defendant’s amount-in-controversy allegation should be
accepted when not contested by the plaintiff or questioned
by the court.” Dart Cherokee, 135 S. Ct. at 553. “[A]
defendant’s notice of removal need include only a plausible
allegation that the amount in controversy exceeds the
jurisdictional threshold.” Id. at 554.

    Marriott’s notice of removal alleged that the amount-in-
controversy requirement was satisfied. The notice of
removal discussed each of the claims alleged in the
complaint and explained the components of Marriott’s
estimate of the amount in controversy (e.g., number of class
members as defined in the complaint, number of workweeks
worked during the class period, and assumed violation rates).
The notice of removal thus provided “a short and plain
statement of the grounds for removal.” Id. at 551 (quoting
28 U.S.C. § 1446(a)); see also Ibarra, 775 F.3d at 1197.

    The district court did not conclude that Marriott’s
allegations were implausible. Instead, the district court
stated that Marriott failed to meet its burden of proving the
amount in controversy. In rejecting Marriott’s assumed
violation rates, the district court cited a lack of “evidence
supporting [Marriott’s] assumptions.” But a notice of
removal “need not contain evidentiary submissions.” Dart
Cherokee, 135 S. Ct. at 551. Instead, evidence showing the
            ARIAS V. RESIDENCE INN BY MARRIOTT                      11

amount in controversy is required “only when the plaintiff
contests, or the court questions, the defendant’s allegation.”
Id. at 554. “[W]hen a defendant’s assertion of the amount in
controversy is challenged . . . both sides submit proof and
the court decides, by a preponderance of the evidence,
whether the amount-in-controversy requirement has been
satisfied.” Id. The district court clearly questioned
Marriott’s allegation, but by remanding the case to state
court sua sponte, the district court deprived Marriott of “a
fair opportunity to submit proof.” Ibarra, 775 F.3d at 1200.
This error warrants vacatur of the remand order. 3

                                  B.

    We also agree with Marriott that in assessing the amount
in controversy, a removing defendant is permitted to rely on
“a chain of reasoning that includes assumptions.” Id.
at 1199. Such “assumptions cannot be pulled from thin air
but need some reasonable ground underlying them.” Id. An
assumption may be reasonable if it is founded on the
allegations of the complaint. See id. at 1198–99. For
example, in Ibarra, we noted that the complaint alleged “a
‘pattern and practice’ of labor law violations but d[id] not
allege that this ‘pattern and practice’ is universally followed
every time the wage and hour violation could arise.” Id. at
1199. Because “a ‘pattern and practice’ of doing something
does not necessarily mean always doing something,” we
reasoned, the defendant’s assumed violation rate of 100%
may or may not have been valid. Id. at 1198–99. We thus

    3
       Marriott conceded at oral argument that the notice of removal did
not identify how many potential class members worked part-time and
how many worked full-time. But Marriott was entitled to an opportunity
to make this showing in response to a challenge by Arias or the district
court.
12         ARIAS V. RESIDENCE INN BY MARRIOTT

vacated the district court’s remand order and remanded “to
allow both sides to submit evidence related to the contested
amount in controversy.” Id.

    LaCross v. Knight Transportation, Inc., 775 F.3d 1200
(9th Cir. 2015), a case decided the same day as Ibarra,
provides an example of when a maximum assumption is
reasonable in light of the plaintiff’s allegations. The plaintiff
in LaCross alleged that the defendant misclassified truck
drivers as independent contractors and sought, on behalf of
a putative class, reimbursement of expenses related to
ownership and operation of the trucks, including fuel costs.
Id. at 1202. The defendant included all fuel costs during the
class period in its calculation of the amount in controversy,
and we held that the assumption was reasonable because the
plaintiff alleged that all class members were truck drivers.
Id. at 1203 (reversing the district court’s remand order and
determining as a matter of law that the amount-in-
controversy requirement was satisfied).

    Marriott’s notice of removal included personnel and
payroll data (e.g., number of employees meeting class
description, average rate of pay, and number of workweeks
worked during the class period). With that data, Marriott
estimated the amount in controversy by making assumptions
about the frequency of violations of the sort alleged in the
complaint. Marriott tied its assumed violation rates to the
complaint as follows:
          ARIAS V. RESIDENCE INN BY MARRIOTT              13

                    Allegations of the        Marriott’s
                       Complaint                Lowest
                                               Assumed
                                            Violation Rate
 Unpaid          “Defendants routinely     6 minutes
 Overtime        failed to pay Plaintiffs  unpaid overtime
                 and other aggrieved       per day (30
                 employees . . . overtime  minutes unpaid
                 wages . . . .”        ¶ 35overtime per
                 (emphasis added).         week).
 Rest Break      “Defendants               1 missed rest
 Premiums        routinely failed to pay   break per week
                 Plaintiffs and other
                 aggrieved employees
                 . . . compensation for
                 missed rest and meal
                 breaks . . . .”       ¶ 35
                 (emphasis added).
 Wage            “Defendants failed to 100% of wage
 Statements      provide the Plaintiffs statements
                 with      timely       and
                 accurate wage and hour
                 statements . . . . Not one
                 of the paystubs that
                 Plaintiffs        received
                 complied with Labor
                 Code § 226 . . . .” ¶ 48
                 (emphasis added).


   Marriott’s assumptions are plausible and may prove to
be reasonable in light of the allegations in the complaint.
The district court rejected Marriott’s assumptions because it
was reasonably possible that the damages at issue might be
14           ARIAS V. RESIDENCE INN BY MARRIOTT

less than $5 million. 4 This reasoning recognized that
Marriott, as the removing party, will bear the burden of
proof, but it also reflects a misapprehension of the amount-
in-controversy requirement.

     “The amount in controversy is simply an estimate of the
total amount in dispute, not a prospective assessment of
defendant’s liability.” Lewis v. Verizon Commc’ns, Inc.,
627 F.3d 395, 400 (9th Cir. 2010). In that sense, the amount
in controversy reflects the maximum recovery the plaintiff
could reasonably recover. See Chavez v. JPMorgan Chase
& Co., 888 F.3d 413, 417 (9th Cir. 2018) (explaining that the
amount in controversy includes all amounts “at stake” in the
litigation at the time of removal, “whatever the likelihood
that [the plaintiff] will actually recover them”). An assertion
that the amount in controversy exceeds the jurisdictional
threshold is not defeated merely because it is equally
possible that damages might be “less than the requisite . . .
amount,” as the district court reasoned. Where a removing
defendant has shown potential recovery “could exceed
$5 million and the [p]laintiff has neither acknowledged nor
sought to establish that the class recovery is potentially any
less,” the defendant “has borne its burden to show the
amount in controversy exceeds $5 million.” Lewis, 627 F.3d
at 401 (emphasis added).

    The district court characterized Marriott’s assumed
violation rates as being “speculation and conjecture,”
apparently because Marriott did not provide evidence
proving the assumptions correct. The district court seems to
have imposed a requirement that Marriott prove it actually
violated the law at the assumed rate. But assumptions made

     4
       The district court did not identify the “[e]qually valid assumptions”
that might result in an amount in controversy of less than $5 million.
          ARIAS V. RESIDENCE INN BY MARRIOTT                15

part of the defendant’s chain of reasoning need not be
proven; they instead must only have “some reasonable
ground underlying them.” Ibarra, 775 F.3d at 1199; see also
Lewis, 627 F.3d at 400 (“To establish the jurisdictional
amount, Verizon need not concede liability for the entire
amount, which is what the district court was in essence
demanding by effectively asking Verizon to admit that at
least $5 million of the billings were ‘unauthorized’ within
the meaning of the complaint.”). On remand, Marriott will
“bear[] the burden to show that its estimated amount in
controversy relie[s] on reasonable assumptions.” Ibarra,
775 F.3d at 1199.

                              C.

    The district court suggested that courts within the circuit
are split on whether attorneys’ fees should be considered in
the amount in controversy. The district court sided with
other district courts that have concluded “prospective
attorneys’ fees are too speculative for inclusion into amount
in controversy.”

    In perceiving a split of authority, the district court
overlooked our precedent. As we stated in Fritsch, “[w]e
have long held (and reiterated [in early 2018]) that attorneys’
fees awarded under fee-shifting statutes or contracts are
included in the amount in controversy.” 899 F.3d at 794. In
Fritsch, we reaffirmed that “a court must include future
attorneys’ fees recoverable by statute or contract when
assessing whether the amount-in-controversy requirement is
met.” Id. “The defendant retains the burden, however, of
proving the amount of future attorneys’ fees by a
preponderance of the evidence.” Id. at 788.

    Here, by her complaint, Arias seeks recovery of
attorneys’ fees, and there is no dispute that at least some of
16          ARIAS V. RESIDENCE INN BY MARRIOTT

the California wage and hour laws that form the basis of the
complaint entitle a prevailing plaintiff to an award of
attorneys’ fees. See id. (citing Cal. Labor Code §§ 218.5,
226, 1194). The district court thus erred in excluding
prospective attorneys’ fees from the amount in controversy.

      Marriott argues that attorneys’ fees should be estimated
at 25 percent of the potential damages. Although such an
estimate might be reasonable, we have declined to adopt a
per se rule that “the amount of attorneys’ fees in controversy
in class actions is 25 percent of all other alleged recovery.”
Fritsch, 899 F.3d at 796; cf. id. n.6 (“We do not hold that a
percentage-based method is never relevant when estimating
the amount of attorneys’ fees included in the amount in
controversy, only that a per se rule is inappropriate.”). As
we did in Fritsch, “we leave the calculation of the amount of
the attorneys’ fees at stake to the district court on remand.”
Id. 5

                                  D.

     Arias argues that the position taken by Marriott in its
summary judgment motion in state court—that Arias’s
claims are barred by a release from a prior class action
settlement—defeats federal court jurisdiction. Arias is
wrong for two reasons. First, “[i]t is well settled that ‘post-
filing developments do not defeat jurisdiction if jurisdiction
was properly invoked as of the time of filing.’” Visendi v.
Bank of Am., N.A., 733 F.3d 863, 868 (9th Cir. 2013)
(quoting United Steel, Paper & Forestry, Rubber, Mfg.,

     5
      Of course, if the district court on remand were to find Marriott’s
lowest estimate of potential damages reasonable, there would be no need
to calculate attorneys’ fees because the damages in controversy would
exceed the jurisdictional threshold.
             ARIAS V. RESIDENCE INN BY MARRIOTT                         17

Energy, Allied Indus. & Serv. Workers Int’l Union v. Shell
Oil Co., 602 F.3d 1087, 1091–92 (9th Cir. 2010)). Second,
the strength of any defenses indicates the likelihood of the
plaintiff prevailing; it is irrelevant to determining the amount
that is at stake in the litigation. Arias’s argument
“conflat[es] the amount in controversy with the amount of
damages ultimately recoverable.” LaCross, 775 F.3d at
1203. As we stated in Ibarra,

         Even when defendants have persuaded a
         court upon a CAFA removal that the amount
         in controversy exceeds $5 million, they are
         still free to challenge the actual amount of
         damages in subsequent proceedings and at
         trial. This is so because they are not
         stipulating to damages suffered, but only
         estimating the damages that are in
         controversy.
775 F.3d at 1198 n.1.

      Arias also suggests that jurisdiction is defeated because
she “has stipulated that this action is not valued at
$5,000,000 for CAFA jurisdiction or otherwise.” Even if
this vague statement in Arias’s appellate brief were binding
on her, 6 it would be irrelevant to the CAFA analysis. The
Supreme Court has held that when “a class-action plaintiff
. . . stipulates, prior to certification of the class, that he, and
the class he seeks to represent, will not seek damages that
exceed $5 million in total,” the district court should “ignore[]

    6
       It is not clear that the value of a case is the same as the amount at
stake in the case. More likely, the value of a case—unlike the amount in
controversy—reflects both the amount at stake and the plaintiff’s
likelihood of prevailing.
18          ARIAS V. RESIDENCE INN BY MARRIOTT

that stipulation” when assessing the amount in controversy.
Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 590, 596
(2013). This is so because although individual plaintiffs “are
the masters of their complaints” and may “stipulat[e] to
amounts at issue that fall below the federal jurisdictional
requirement,” the same is not true for a putative class
representative, who “cannot yet bind the absent class.” Id.
at 595–96.

                                  III.

   We vacate the district court’s judgment and remand on
an open record for further proceedings consistent with this
opinion.    The district court may hold such further
proceedings as it deems appropriate to permit the parties to
submit evidence and arguments on the amount in
controversy. The parties shall bear their own costs on
appeal. 7

     VACATED and REMANDED.




    7
      Arguing that this appeal is frivolous, Arias requests sanctions. We
deny the request.